Citation Nr: 1516600	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-14 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for residuals of right elbow injury with loss of full extension.

2.  Entitlement to an initial evaluation in excess of 10 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from August 1969 to September 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which granted service connection for residuals of right elbow injury with loss of full extension, and assigned a 10 percent evaluation effective January 3, 2011.  Service connection for PTSD was also granted and a 10 percent evaluation was assigned effective December 1, 2010. 

In September 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, a December 2013 claim for TDIU was submitted by the Veteran, alleging that he is unemployable due to his diabetes and glaucoma only.  Therefore, a claim for TDIU is not inferred in this case.

The Board has reviewed the Veteran's paper claims file as well as the electronic records maintained in the Veterans Benefits Management System (VBMS) as well the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the Veteran's claim for an initial evaluation in excess of 10 percent for residuals of right elbow injury with loss of full extension, the Veteran was last afforded a VA examination in April 2011.  At his September 2013 Board hearing, the Veteran stated that he had periods of time where his elbow would lock up and become immobile.  During those periods he would not be able to pick things up and it would hurt just to move it, requiring him to put his elbow in a sling and apply ointment.  The Veteran also stated that while he was right hand dominant, he had to teach himself how to use his left hand due to his elbow pain.  While the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted; given the fact that the examination was conducted four years ago, and in light of the Veteran's allegations of worsening of his condition, the Board finds that a contemporaneous VA examination is warranted to determine the current severity of the Veteran's right elbow disability.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).

Regarding the claim for an increased initial evaluation in excess of 10 percent for PTSD, the Veteran last underwent a VA examination in April 2013.  The examiner found that the Veteran had a diagnosis of PTSD and assigned a GAF score of 65.  The examiner found that the only symptom which applied to the Veteran's PTSD was chronic sleep impairment.  However, at his Board hearing in September 2013, the Veteran stated that not only did he have sleep impairment; he would also go through times where he would not remember simple tasks, remember names of friends and family, and would go through periods of disorientation, "a lot of times."     As stated above, while a claim is not required to be remanded because of the passage of time; in light of the Veteran's allegations of worsening of his condition, the Board finds that a contemporaneous VA examination is warranted to determine the current severity of the Veteran's PTSD.  Id.
 
Additionally, on remand, the Veteran's updated VA treatment records should be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the VA Central Arkansas Health Care System, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period from March 2013 to the present.

2.  After the records are associated with the claims file, schedule the Veteran for a VA joints examination to determine the nature and current level of severity of his service-connected residuals of right elbow injury with loss of full extension.  The entire claims folder must be made available to and reviewed by the examiner, and the examiner must indicate that the claims file was reviewed. 

The examiner must fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.  All indicated studies, including range of motion testing and radiological testing, should be conducted.  The examiner should also state whether there is any functional loss due to pain in the elbow or any weakness, fatigability, incoordination or pain on movement of the joint.  The examiner should cite to the medical and competent lay evidence of record and fully explain the rationale for any opinions given.

3.  Schedule the Veteran for a VA PTSD examination to determine the current severity and extent of his service-connected PTSD.  The entire claims folder must be made available to and reviewed by the examiner, and the examiner must indicate that the claims file was reviewed.  The examiner must fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.  All required testing (including a mental status examination) must be performed.  The examiner should cite to the medical and competent lay evidence of record and fully explain the rationale for any opinions given.

4.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal.  If any of the benefits sought are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




